Citation Nr: 1610284	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for peripheral artery disease, left lower extremity.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for hallux valgus, right foot (also claimed as right foot condition and peripheral osteophytosis with pain, stiffness, arthritis, exostosis, and bunion formation of the right toe).

7.  Entitlement to service connection for hallux valgus, left foot (also claimed as left foot condition).

8.  Entitlement to service connection for peripheral artery disease, right lower extremity.

9.  Entitlement to service connection for sleep apnea with periodic limb movement and restless legs syndrome (claimed as inadequate sleep hygiene and CPAP therapy).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew his appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claims of entitlement to service connection for a right knee condition, peripheral artery disease, left lower extremity, a right shoulder condition, left knee condition, left shoulder condition, hallux valgus, right foot (also claimed as right foot condition and peripheral osteophytosis with pain, stiffness, arthritis, exostosis, and bunion formation of the right toe), hallux valgus, left foot (also claimed as left foot condition), peripheral artery disease, right lower extremity, and, sleep apnea with periodic limb movement and restless legs syndrome (claimed as inadequate sleep hygiene and CPAP therapy), have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  A withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3).

A February 2016 statement from the Veteran's representative states that the representative had discussed the issues on appeal for a videoconference hearing that had been scheduled for later that same month and that, after talking to the Veteran, he wished to withdraw his appeal and cancel the videoconference hearing.  On the Veteran's behalf, the Veteran's representative withdrew the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal with respect to the claim for service connection for right knee condition is dismissed.

The appeal with respect to the claim for service connection for peripheral artery disease, left lower extremity is dismissed.

The appeal with respect to the claim for service connection for a right shoulder condition is dismissed.

The appeal with respect to the claim service connection for a left knee condition is dismissed.

The appeal with respect to the claim service connection for a left shoulder condition is dismissed.

The appeal with respect to the claim service connection for hallux valgus, right foot (also claimed as right foot condition and peripheral osteophytosis with pain, stiffness, arthritis, exostosis, and bunion formation of the right toe) is dismissed.

The appeal with respect to the claim service connection for hallux valgus, left foot (also claimed as left foot condition) is dismissed.

The appeal with respect to the claim service connection for peripheral artery disease, right lower extremity is dismissed.




The appeal with respect to the claim service connection for sleep apnea with periodic limb movement and restless legs syndrome (claimed as inadequate sleep hygiene and CPAP therapy) is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


